Citation Nr: 1001669	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont.  In that decision the RO 
granted service connection for PTSD and assigned a 30 percent 
rating.

After the Veteran disagreed with the initial 30 percent 
rating the RO continued this rating in the April 2008 
statement of the case, but recharacterized the disability as 
PTSD with panic disorder and alcohol abuse. 

In February 2009, the Board remanded the case for the Veteran 
to be afforded the opportunity to personally appear before a 
member of the Board.  The Veteran testified at an August 2009 
Board hearing before the undersigned Veterans Law Judge.  The 
hearing transcript has been associated with the claims file.  
Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is service-connected for PTSD currently rated as 
30 percent disabling.  During the course of the September 
2009 Board hearing the Veteran indicated that he has been 
receiving social security disability compensation since 2003.  
The Veteran also indicated that his psychiatric condition may 
have been taken into account by social security.  See Board 
hearing transcript at pp. 7, 9, 10.  No social security 
records have been requested or associated with the claims 
file.  

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  Such assistance includes obtaining 
records from other federal agencies including the social 
security administration.  Id.

Additionally, during the August 2009 hearing the Veteran 
indicated that he currently receives psychiatric treatment 
from the VA every two to three months and was receiving it 
every month for three of four months in a row at the 
beginning of 2009.  Board hearing transcript at pp. 3, 5, 6.  
The Board notes that the most recent psychiatric treatment 
note associated with the claims file is dated in July 2007.  
The Veteran also indicated that his PTSD has gotten more 
severe "[o]ff and on" since the "first time around.  Id. 
at pg. 6.  The Board notes that the most recent VA 
examination was conducted in May 2008.  Generally, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
Veteran's VA treatment records from the 
White River VA medical center (VAMC) from 
July 2007 forward.  The RO/AMC should 
also request records from the social 
security administration (SSA).

2.  After such records are obtained or a 
negative reply from SSA is received, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be provided 
to the examiner for review in connection 
with the examination.  Any opinion 
offered must be supported by a clear 
rationale.

3.  After conducting any additional 
development deemed necessary, the RO/AMC 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


